F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 15 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SAID M. KARARA,

                Plaintiff-Appellant,

    v.                                                   No. 96-1546
                                                     (D.C. No. 94-Z-1698)
    ANDREW F. CZOPEK and                                   (D. Colo.)
    SHEILA R. DEITZ,

                Defendants-Appellees.




                             ORDER AND JUDGMENT *



Before TACHA, MCKAY, and BALDOCK, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff appeals the district court’s denial of his motion for sanctions

pursuant to Fed. R. Civ. P. 11. Plaintiff filed the motion after this court reversed

an award of Rule 11 sanctions in favor of defendants due to their failure to

comply with the procedural requirements of Rule 11. See Karara v. Czopek,

No. 95-1361 (10th Cir. June 6, 1996).

      Upon consideration of plaintiff’s Rule 11 motion, the district court

determined that it had no merit, because (1) the reversal was based solely on

defendants’ failure to comply with the procedural requirements of Rule 11;

(2) the district court would have had inherent authority to impose sanctions

against plaintiff apart from Rule 11; and (3) the dismissal of the underlying

action was affirmed by the Tenth Circuit in all respects. Despite having analyzed

the motion on its merits, the district court dismissed plaintiff’s Rule 11 motion

as moot.

      After reviewing the record, and especially the district court’s language in

its order denying plaintiff’s Rule 11 motion, we conclude that, while the motion

technically was not moot, the district court alternatively and properly exercised its

discretion to deny the motion on its merits. See also Barrett v. Tallon, 30 F.3d

1296, 1301 (10th Cir. 1994) (reviewing district court’s Rule 11 determination for

abuse of discretion).




                                         -2-
     The judgment of the United States District Court for the District of

Colorado is AFFIRMED. The mandate shall issue forthwith.



                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                       -3-